As filed with the Securities and Exchange Commission on October 27, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22342 2009 Dole Food Automatic Common Exchange Security Trust (Exact name of registrant as specified in charter) c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Address of principal executive offices) (Zip code) Donald J. Puglisi c/o U.S. Bank National Association, Corporate Trust Services 633 West 5th Street, 24th Floor, LM-CA T24T, Los Angeles, CA90071 (Name and address of agent for service) (213) 615-6043 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. 2009 Dole Food Automatic Common Exchange Security Trust Schedule of Investments September 30, 2010 (Unaudited) Maturity Par Amortized Security Description Date Value Cost Fair Value Stripped United States Treasury Notes - 14.57%* Stripped United States Treasury Note 02/15/2011 $ $ Stripped United States Treasury Note 08/15/2011 Stripped United States Treasury Note 02/15/2012 Stripped United States Treasury Note 08/15/2012 Total Stripped United States Treasury Notes United States Treasury Bills - 4.17%* United States Treasury Bill 10/21/2010 Forward Purchase Contract - 81.26%* D. Murdock Living Trust / 2009 Dole Food Automatic Common Exchange Security Trust Purchase Agreement Total Forward Purchase Contracts Total Investments - 100.00%* $ Other Assets in Excess of Liabilities - 0.00%* TOTAL NET ASSETS - 100.00%* $ Footnotes *Percentages are stated as a percent of net assets. Federal Income Taxation The Trust is not an association taxable as a corporation for Federal income tax purposes; accordingly, no provision is required for such taxes.Specifically, the Trust is a grantor trust under the U.S. federal income tax laws and as such, TRACES holders will be treated as if each holder owns directly its proportionate share of the assets held by the Trust. As of September 30, 2010, unrealized depreciation of investments, based on cost for Federal income tax purposes, aggregated $24,095,303, all of which related to depreciated investments.The cost of investments for Federal income tax purposes was $275,430,969 at September 30, 2010. Fair Value Measurements The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. 1 Level 1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for identical assets or liabilities. Level 2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. Level 3: Unobservable inputs that are not corroborated by market data. The following is a summary of the inputs used to value the Fund’s investments as of September 30, 2010: Fair Value Measurements at September 30, 2010 Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description September 30, 2010 (Level 1) (Level 2) (Level 3) Other U.S. Treasury Securities $ - $- Total Other - - Derivative Instruments Forward Purchase Contract - - Total Derivative Instruments - - Total $ - Fair Value Measurements Using Significant Unobservable Inputs (Level 3) for Investments For the nine months ended September 30, 2010 Fair value beginning balance $ 266,880,000 Total unrealized losses included in net decrease in net assets applicable to common stockholders Net purchases, issuances and settlements - Transfers out ofLevel 3 - Fair value ending balance $ 204,480,000 Forward Purchase Contract On October 28, 2009, the Trust entered into the Contract, which is a derivative instrument, with the Seller and paid to the Seller $228,575,303 in connection therewith.Pursuant to this Contract, the Seller is obligated to deliver to the Trust a specified number of shares of DFCI common stock on November 1, 2012 (the "Exchange Date") so as to permit the holders of the TRACES to exchange on the Exchange Date each of their shares of TRACES for between 0.8333 of a share and 1 share of DFCI common stock or cash equal to the value of these shares on this date. 2 At September 30, 2010, the Contract had the following value: Forward Contract Exchange Date Cost of Contract Contract Fair Value Unrealized Depreciation Seller - David H. Murdock Living Trust 11/01/2012 The cost and value of the Contract would be included in investments, at fair value in the Statement of Assets and Liabilities.The unrealized depreciation would be included in the net change in unrealized depreciation in the Statement of Operations. The Seller’s obligation under the Contract is collateralized by shares of DFCI common stock which are being held in the custody of the Trust’s Custodian, U.S. Bank National Association.At September 30, 2010, the Custodian held 24,000,000 shares of DFCI common stock with an aggregate value of $219,600,000. Item 2. Controls and Procedures. (a) The Registrant’s Managing Trustee has concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Certification for the Managing Trustee of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)2009 Dole Food Automatic Common Exchange Security Trust By (Signature and Title) /s/ Donald J. Puglisi Donald J. Puglisi, Managing Trustee DateOctober 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Donald J. Puglisi Donald J. Puglisi, Managing Trustee DateOctober 25, 2010
